Citation Nr: 0032452	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-operative status 
traumatic cataract of the left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, from August 1972 to August 1975 and from June 
1976 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
post-operative status traumatic cataract of the left eye.

The veteran appealed the decision to the Board which remanded 
the case to the RO in May 1998 and in April 2000 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim, the RO returned the case to the Board for further 
appellate review.


REMAND

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to Board review of the veteran's claim of entitlement 
to service connection for a post-operative status traumatic 
cataract of the left eye.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
provisions require VA to make reasonable efforts to assist a 
veteran to obtain evidence necessary to substantiate the 
claim, to make reasonable efforts to obtain records relevant 
to the claim and to provide a medical examination or obtain a 
medical opinion necessary to decide the claim.  Id.

Evidence associated with the claims file suggests a 
substantial question as to whether the veteran had a 
traumatic left eye disorder prior to his February 1970 entry 
into service and, if so, the nature of the course of that 
injury during service.  The purpose of this REMAND is to get 
an expert medical opinion from an appropriately qualified VA 
physician addressing these issues.

The veteran consistently insists that there was no pre-
service traumatic left eye injury; that his eyes were 
perfectly healthy upon initial induction; that he developed a 
left eye cataract which effectively and permanently destroyed 
his left eye vision during service, and; that he is therefore 
entitled to service connection for this disorder.  Evidence 
supporting the veteran's claim includes an October 1969 
induction report of medical history in which the veteran 
denies a history of eye trouble, color blindness or of ever 
having worn glasses or contact lenses, and a June 1994 note 
from his mother stating that he had not had an eye injury or 
disease prior to service.

Service medical records (SMRs) suggest that the veteran had a 
left eye disorder at the time of or soon after his induction.  
SMRs disclose that the veteran's October 1969 pre-induction 
physical examination revealed non-disqualifying (NDQ) 
refractive error and "Amblyopia.  Fundi as visualized NDQ."  
About a month after his February 1970 induction, a partially 
illegible SMR notes a history of left eye injury and 
diagnoses an unidentified left pupil disorder with adequate 
visual acuity.  Records from January 1971 document a damaged 
left iris with loss of pigment and irregular pupil.  A July 
1972 reenlistment physical examination includes a notation 
that appears to state that a left eye iris defect was 
apparent at the time of the veteran's February 1970 induction 
and that he had been put on profile for this non-
disqualifying defect.  There is no other evidence of a 1970 
profile.  By at least June 1975 SMRs note a diagnosis of 
traumatic cataract with detached retina.  SMRs also disclose 
diminishing left eye visual acuity, a left eye optical 
iritoectomy in October 1982, and additional left eye cataract 
surgery in January 1991.  At the time of the veteran's August 
1991 retirement physical examination he had undergone left 
eye cataract removal and was awaiting lens replacement 
surgery.  Many SMRs refer to childhood left eye trauma.  
There appears to be no evidence of in-service left eye 
trauma.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request an expert 
medical opinion from an appropriately 
qualified VA physician to carefully 
review the claims file and to address the 
following questions.
	(a)  Is there clear and unmistakable 
(obvious and manifest) evidence 
demonstrating that the veteran had a pre-
existing left eye disorder at the time of 
his entry into active duty service?  
Please explain fully.
	(b)  If there is clear and 
unmistakable (obvious and manifest) 
evidence of a pre-existing left eye 
disorder, do you believe that it is at 
least as likely as not that this disorder 
is the same or causally related to that 
for which the veteran underwent surgery 
later in service?  Please explain fully.
	(c)  If the answer to (b) is 'Yes,' 
do you believe that it is at least as 
likely as not that: (i) the severity of 
the disorder increased during service 
and, if so, (ii) was the increase in 
severity of the disorder due to the 
natural progression of the disease or 
beyond the natural progression of the 
disease?  Please explain fully.
	(d)  Regardless of your answers to 
the above questions, do you believe that 
it is at least as likely as not that the 
veteran has a current left eye disorder 
which in any way is related to a left eye 
disorder treated in service?  Please 
explain fully.

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for post-operative status traumatic cataract of the left eye.  
If the RO denies the benefit sought on appeal, it should 
issue a supplemental statement of the case and provide the 
veteran with a reasonable time within which to respond.  The 
RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



